Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/296,051 filed on March 7, 2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Applicant filed an amendment on December 8, 2020 under 37 CFR 1.111 in response to a non-final rejection mailed on August 11, 2020.  Applicant also filed for extension of time under the provisions of 37 CFR 1.136(a) to extend the period of time for reply and paid the fee for one-month extension pursuant to 37 CFR 1.17(a)(1).
Applicant has amended claims 1-23, and added new claims 24-30.  Claims 1-30 are currently pending and have been fully examined.

Response to Arguments
Applicant's arguments/remarks filed on December 8, 2020 have been fully considered.

With respect to claims 1-10 that were considered to be allowable in the non-final rejection, in view of the reference cited by applicant in the IDS (namely JP 2013-206176 A), said indication of allowability is hereby withdrawn and a final rejection is issued necessitated by a) applicant’s amendments and b) based on information included in the IDS – see MPEP 706.07(a). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“computing unit section” in claims 11, 13, 16 and 19-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification, published as US 2019/0206076 A1, makes references to “computing section” in FIG. 1 and par. 27, and identifies the structure 115 comprising of hardware elements as said computing section. But specification and drawings fail to identify “computing unit section” or “computing unit”. Therefore, claims 11,13, 19-22 and 28, as well as claims that directly or indirectly depend from them, and, therefore, carry the limitations of their respective base claims, are rejected under 35 U.S.C. 112(b) for indefiniteness as indicated below.
Applicant is recommended to amend the claims and replace “computing unit section” with “computing section” because the latter has support in the specification but the former does not.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “computing unit section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims 11-23 and 27-30 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph for reasons outlined under Claim Interpretation.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined. 
Claims 1-11, 13-20, 24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama, US 2011/0052045 A1 (hereinafter “Kameyama”) in view of Kobayashi, JP 2013-206175 A (hereinafter “Kobayashi”) – the latter reference being cited by applicant.
With respect to claim 1, Kameyama discloses a method [abstract] for capturing image data [abstract, FIG. 1], comprising: acquiring a plurality of image data by capturing images of an object [abstract, par. 12]; computing image feature values of respective one of the image data [par. 13 – ref. to feature parameter]; calculating a degree of matching [par. 14], for each of the plurality of image data [par. 14], by comparing the image feature values with reference image feature values that have been acquired in advance [pars. 13-14]; and comparing the degrees of matching of at 
With respect to claim 6, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Kobayashi discloses wherein the piece of image data selected by 
With respect to claim 2, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 6. Furthermore, Kobayashi discloses the limitation wherein an image feature value of the image data having the higher degree of matching is stored in the memory together with the image data having the higher degree of matching [par. 51]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 3, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 6. Furthermore, Kobayashi discloses the limitation wherein an image data having a lower degree of matching, of the at least two image data of which the degrees of matching have been compared, is discarded [par. 52 – ref. to feature point may be excluded from the search target; and if such exclusion is made, no similar image is identified and no image is stored]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Kameyama discloses the limitation wherein the image data is image data of one frame [par. 50]. Therefore, it would have been obvious to a person of ordinary 
With respect to claim 5, the claim is drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim 5 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 7, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Kobayashi discloses the limitation wherein the image feature value is at least one of a total value of luminance of an image [pars. 14-15], a total value of luminance in image areas obtained by dividing an image into a plurality of blocks [par. 9], a coordinate value of a feature point [pars. 27, 54, FIG. 3], a density gradient value in a particular image area [par. 27], and an intensity value of a contour line [par. 27]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 8, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Kameyama discloses the limitation further comprising performing background removal processing on an image that is captured by an image-capturing-optical system [par. 150]. Therefore, it would have been obvious to a person of ordinary 
With respect to claim 9, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Kobayashi discloses the limitation further comprising recognizing the object by performing image processing on the image data selected by comparing the degrees of matching of the plurality of pieces of image data [abstract, par. 51 – ref. to similarity degree]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 10, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Kobayashi discloses the limitation further comprising acquiring positional information about the object in the acquired plurality of pieces of image data on the object [par. 53], wherein, in a case where the positional information is within a predetermined range, computing the image feature values of the respective pieces of the image data, calculating the degree of matching between the image feature values and the reference image feature values, and comparing the degrees of matching are performed [pars. 51-52 – ref. to similarity degree]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

With respect to claim 24, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Kameyama discloses the limitation wherein the image feature values correlate a brightness of at least a portion of the object in a field of view of an image-capturing-optical system for capturing images of the object [par. 112 – noting that the object has to be in the FOV of the image-capturing system in order for its luminance to be even detected/measured]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 26-27 and 29, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1, 3 and 24 noting that claim 26 (which depends from claim 1) includes limitations of claims 1 and 3, in combination; claim 27 (which depends from claim 11) includes limitations of claim 24; and claim 28 (which depends from claim 11) includes limitations of claim 26.  Therefore, claims 26-27 and 29 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1, 3 and 24.
s 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama in view of Kobayashi, as applied to claim 11, and further in view of Nahum et al., US 2013/0076892 A1 (hereinafter “Nahum”).
With respect to claim 12, Kameyama and Kobayashi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 11. But Kameyama and Kobayashi, alone or in combination do not explicitly disclose the limitation wherein the object moves in a field of view of the image-capturing-optical system. However, Nahum discloses the limitation wherein the object moves in a field of view of the image-capturing-optical system [pars. 42, 57]. Therefore, in view of disclosures Nahum, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kameyama and Kobayashi with Nahum, with the motivation to devise a method and apparatus for utilizing image correlation to determine position measurements in a machine vision system that utilizes traditional scale-based techniques to determine position measurements, while in a second operating state, image correlation displacement sensing techniques are utilized to determine position measurements [Nahum: abstract].
	
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 21, 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record, found as a result of a search including Kameyama, Kobayashi, Nahum, Zalenvsky et al., 2010/0177164 A1, alone or in combination with one another or other prior art (see Search Report and Notice of Reference Cited) fail to disclose the following limitations of claim 21:
“a robot hand configured to grab and move the object
wherein the computing unit section recognizes a position and orientation of the object by performing image processing on the selected piece of image data, and
wherein the robot hand performs processing on the object based on the position and orientation.”
Similarly, the above-mentioned prior art fail to disclose two different processes for comparison of degrees of matching between plurality of images, as recited in calims 25 and 28. 
Independent claim 22 includes the above-mentioned limitation of claim 21 and is, therefore, provisionally allowable over prior art of record, notwithstanding its rejection under 35 U.S.C. 112(b) for indefiniteness. Accordingly claims 23 and 30 that depend from claim 22 are also considered provisionally allowable over prior art of record. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Hamanaka, US 2006/0165293 A1, discloses system for object posture estimation and correction.
Murashita et al., US 2013/0215270 A1, discloses object detection apparatus.
Hamada, US 2012/0026354 A1, discloses system method for image matching.
Ishii et al., US 2011/0149069 A1, discloses system and method for image comparison and matching.
O’Neil, US 2008/0030798 A1, discloses method and apparatus for comparing document features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485